El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La única cuestión a resolver en este caso es la de si la suma de quinientos dólares en que la corte de distrito fijó finalmente la cuantía de los honorarios de abogado es o no excesiva.
Los demandantes establecieron demanda contra el aquí demandado y apelante Cipriano Manrique y contra Aguayo Hermanos sobre devolución de dinero y cumplimiento de con-trato. Aguayo Hermanos se allanaron. Manrique contestó y fué el pleito a juicio. Este tardó un día en celebrarse. La prueba consistió en documentos y testigos. La suma envuelta és la de $788.49 y la cuestión a estudiar y a resolver no era difícil: se trataba de la interpretación de una escritura.
Bajo esas circunstancias, creemos que en realidad de ver-dad la suma de $500 fijada es excesiva, de acuerdo con la ley y la jurisprudencia de esta corte invocada por la parte apelante: Bertrán v. Carrasquillo, 29 D.P.R. 559; Fragoso v. Marxuach, 32 D.P.R. 690, y Castro v. Societé Anonyme des Sucreries de Saint Jean, 34 D.P.R. 575. El último caso es especialmente aplicable porque el abogado que allí reclamaba los honorarios es el mismo y se encontraba respecto de sus clientes en las mismas condiciones que aquí se encuentra.
La propia parte apelante sugiere como apropiada la suma de doscientos cincuenta dólares. Nos jiarece razonable. Bebe modificarse en tal sentido la resolución apelada y así modificada confirmarse.